{¶ 22} I would affirm the common pleas court order granting summary judgment for the defendant. Accordingly, I dissent.
 {¶ 23} Plaintiff claims that the substance had been on the floor long enough to become "dry and sticky," and that this fact alone justifies the inference that the defendant was negligent in failing to discover the hazard and warn plaintiff or remove it. In reaching this conclusion, however, plaintiff assumes that the substance was a spilled liquid which had dried. This assumption is not supported by the evidence; plaintiff testified that she did not know what the substance was. Although her statement to Liberty Mutual suggested that the substance was a brown sticky liquid, like pop, this statement was not given under oath and could not be considered as evidence. See Civ.R. 56(C). Therefore, the common pleas court did not err by finding that there was no genuine issue of material fact for trial.